Exhibit 21.1 Subsidiaries of Hatteras Financial Corp., a Maryland corporation Cockrel Creek Insurance LLC, a Missouri limited liability company Diamond Shoals Insurance LLC, a South Carolina limited liability company First Winston Securities, Inc., a North Carolina limited liability company New Fund I GP LLC, a Delaware limited liability company Onslow Bay Financial LLC, a North Carolina limited liability company Onslow Bay Funding LLC, a Delaware limited liability company Pingora Asset Management, LLC, a Delaware limited liability company Pingora Holdings, L.P., a Delaware limited partnership Pingora, Loan Servicing, LLC, a Delaware limited liability company Wind River GP LLC, a Delaware limited liability company Wind River TRS LLC, a Delaware limited liability company
